Citation Nr: 0110969	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
rotator cuff impingement syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for right rotator cuff impingement syndrome.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in August 1998.  In an August 1998 rating 
decision, the RO granted service connection for right rotator 
cuff impingement syndrome and assigned a noncompensable 
rating.  In a March 2000 rating decision, the RO granted a 10 
percent rating for right rotator cuff impingement syndrome, 
effective May 12, 1997.  The veteran continued his appeal.

In his May 2000 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing before a Member 
of the Board at the RO.  However, in June 2000, he canceled 
his request for the hearing.  


REMAND

Initially, the Board notes that, during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  Accordingly, the RO should take 
appropriate action to comply with the notice and duty to 
assist provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

A review of the record reveals that the medical evidence of 
record is inadequate to address the issue of functional loss.  
In this regard, the medical evidence of record does not 
contain information equating functional loss with additional 
loss of range of motion.  This fact was alluded to in a 
statement from the veteran's representative dated in October 
1999 wherein he requested that the veteran be afforded a VA 
joints examination which adheres to the specifications 
pertaining to determining functional loss set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Moreover, the RO's attention is directed to an opinion by the 
General Counsel to the effect that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, and that evaluation of knee 
dysfunction under both of those codes does not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that such a separate rating must be based upon additional 
disability.  Where a knee disorder is already rated under DC 
5257, the veteran must also exhibit limitation of motion 
under DC's 5260 or 5261 in order to obtain the separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of these 
codes, there is no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a 
later opinion, the General Counsel indicated that a similar 
approach to other diagnostic codes, which do not involve 
limitation of motion, should be utilized.  VAOPGCPREC 9-98 
(Aug. 14, 1998).  Therefore, the RO should consider these 
provisions in the veteran's case to the extent they are 
applicable.  

In general, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that the claim on appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  Instead, in 
Fenderson, the Court held that where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  The rule in 
Fenderson should be considered when addressing the rating to 
be assigned in this case.

Finally, the veteran is henceforth advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in a denial of that claim.  38 C.F.R. §3.655 (2000).  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right shoulder disability since June 
1999.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records which are not 
already contained in the file must be 
associated with the claims folder.  

4.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

5.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the severity of his service-
connected right shoulder disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  A copy of this Remand 
decision must be provided.  Such tests 
and/or X-rays as the examiners deem 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.  

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered.  If it is not feasible to 
answer a question, the reasons should be 
fully discussed.  

The examiner should:

I.  Note all clinical manifestations 
associated with the veteran's right 
rotator cuff impingement syndrome 
with tendonitis.  If there are any 
neurological findings present, the 
examiner should note the nerve 
affected and the manifestations 
referable thereto.  In particular, 
the examiner should also note 
whether there is any motor or 
sensory loss; and if so, the extent 
and severity of same should be 
described.  If deemed necessary, a 
neurological examination should be 
ordered.

II.  Report the actual ranges of 
motion of the veteran's right 
shoulder.  

III.  Indicate whether symptoms 
associated with rotator cuff 
impingement syndrome would include 
limitation of motion.  

IV.  Report whether scapulohumeral 
articulation of the right shoulder 
is ankylosed to any degree; whether 
there is malunion of the right 
clavicle or scapula; or whether 
there is nonunion of the right 
clavicle or scapula with or without 
loose movement.  

V.  Assess whether the veteran's 
right shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected rotator cuff 
impingement syndrome with 
tendonitis.  If so, this should be 
quantified to the extent possible, 
to include expressing such 
functional loss in terms of 
additional degrees of loss of range 
of motion.  

VI.  Assess whether pain 
attributable to the service-
connected right shoulder disability 
could significantly limit functional 
ability during flare-ups or when the 
veteran's shoulder was used 
repeatedly over time?  If so, this 
should be quantified to the extent 
possible, to include expressing such 
functional loss in terms of 
additional degrees of loss of range 
of motion.  

6.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the claim for entitlement to 
a rating in excess of 10 percent for 
right rotator cuff syndrome, to include 
consideration of the Fenderson and DeLuca 
decisions and the General Counsel 
opinions mentioned above.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


